    Case: 3:10-cr-00059-RAM-RM Document #: 109 Filed: 02/12/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )       Case No. 3:10-cr-0059
                                                )
RICARDO MITCHELL,                               )
                                                )
                      Defendant.                )
                                                )


                                             ORDER
       BEFORE THE COURT is Ricardo Mitchell’s (“Mitchell”) pro se Renewed Motion for
Termination of Supervised Release, filed February 10, 2021. (ECF No. 108.) For the reasons
stated below, the Court will grant Mitchell’s motion.
       On November 4, 2010, a federal grand jury returned an indictment charging Mitchell
with two counts of possession of a firearm with an obliterated serial number and one count
of carrying of firearms. Following a trial on January 24 and 25, 2011, a jury found Mitchell
guilty on all three counts. On June 13, 2011, the Court sentenced Mitchell to a term of fifteen
years, to be followed by a term of supervised release of three years, and a fine of $5,000. (ECF
No. 104 at 3.) On January 11, 2021, Mitchell filed a Motion for termination of Supervised
Release. (ECF No. 104.)
       The United States (“the Government”) filed a reply to Mitchell’s motion on January
21, 2021. In its reply, the Government stated it had “no objection to [D]efendant’s request
for early termination of his term of supervised release provided he pays his remaining fine.”
(ECF No. 105 at 1.) The Government asserted that Mitchell had paid $3,800 of his $5,000 fine
at the time of the Government’s reply. Id.
       On February 2, 2021, the Court denied Mitchell’s motion without prejudice, holding
that Mitchell “must pay his fine before the Court may consider termination of his term of
supervised release.” (ECF No. 106 at 2.) On February 10, 2021, Mitchell renewed his motion
for termination of supervised release, “realleg[ing] and incorporate[ing] . . . all of his
arguments and authorities set out in his [original] motion. (ECF No. 108.) In his renewed
     Case: 3:10-cr-00059-RAM-RM Document #: 109 Filed: 02/12/21 Page 2 of 2
United States v. Mitchell
Case No. 3:10-cr-0059
Order
Page 2 of 2

motion, Mitchell asserts that he “mailed two U.S. postal money orders totaling $1,200 to the
Virgin Islands District Court” on or about February 8, 2021. Id. at 1-2. Mitchell renews his
request for termination of his term of supervised release.
         A district “court may ’terminate a term of supervised release and discharge the
person released,’ once at least a year of release time has been served” if the Court finds “that
a defendant’s conduct and the interests of justice warrant it.” Johnson v. United States, 529
U.S. 694, 704 (2000). However, in addition to a term of incarceration and period of
supervised release, “a defendant who has been found guilty of an offense may be sentenced
to pay a fine.” 18 U.S.C. § 3571(a).
         Here, Mitchell has completed two years of supervised release and has paid the
balance of his fine imposed at sentencing. Mitchell argues that he “successfully participated
in and completed ten classes for which he received certificates” while incarcerated. Id. He
further argues that as a gainfully employed and now “law abiding citizen in the community,”
it is “in the interest of justice to grant [Mitchell] termination of his supervised release.” Id.
The Government does not object to Mitchell’s motion and states that it is the Government’s
“understanding that the motivating factor in the [D]efendant seeking early termination is a
desire to relocate to the Atlanta, Georgia area, where his significant other and children, for
whom he provides support, reside.” (ECF No. 105 at 2.) The Government further asserts that
“[d]ue to COVID concerns, the U.S. Probation Office that oversees the Atlanta, Georgia area
. . . is currently not accepting supervised release transfers.” Id. In light of the aforementioned,
the Government “agrees that early termination in this case is in the interest of justice, due to
his inability to relocate and remain supervised . . . .” Id.
         After careful review of the record and consideration of each of the statutory factors
under 18 U.S.C. § 3553(a)(2), the Court agrees with the Government and the Defendant that
the interests of justice warrant the termination of supervised release for Mitchell.
         Accordingly, it is hereby
         ORDERED that Mitchell’s motion for termination of supervised release is GRANTED.


Dated: February 12, 2021                              /s/ Robert A. Molloy
                                                      ROBERT A. MOLLOY
                                                      District Judge
